Justice SCOTT,
concurring:
I concur with the holding in this case. A contrary result would have been an outrage. Public confidence in the administration of justice and the integrity of the bar of this State would have been dealt a crippling blow had we not supported the recommendation of the Board of Law Examiners.
I write separately only to suggest that decisions involving felons applying for admission to the bar should be much simpler. We need a clear statement of principle: No person convicted of a felony need apply. This basic qualification to practice law in this State should be stated and applied without exception. Rule 2.0, Rules of Admission to the Practice of Law, should be amended.
Our public policy, as written by our legislature, does not permit a felon to participate in the administration of justice even in an isolated case as a juror, without exception. W. Va.Code § 52 — 1—8(b)(6) (2000); State v. Ben-galis, 180 W.Va. 584, 378 S.E.2d 449 (1989). In contrast, and with strange results, our public policy as written by this Court permits a felon to be licensed to practice law and actively participate more intimately in the administration of justice, full-time. The legislature is right. Our rule should be changed.